Name: 2005/106/EC: Council decision of 22 November 2004 on the signing and provisional application of an Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  America
 Date Published: 2005-02-10

 10.2.2005 EN Official Journal of the European Union L 38/1 COUNCIL DECISION of 22 November 2004 on the signing and provisional application of an Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2005/106/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof in conjunction with the first and second sentences of the first subparagraph of Article 300(2) thereof, Having regard to the 2003 Act of Accession, and in particular to Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 22 December 2003 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with Chile an Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the new Member States to the European Union. (2) These negotiations have been concluded and the Additional Protocol was initialled on 30 April 2004. (3) Subject to its possible conclusion at a later date, the Additional Protocol should be signed on behalf of the Community and the Member States and the provisional application of certain of its provisions should be approved, HAS DECIDED AS FOLLOWS: Sole Article 1. The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. The text of the Additional Protocol is attached to this Decision. 2. Articles 2, 3, 4, 5, 6, 11 and 12 of the Additional Protocol shall be applied provisionally pending its entry into force. Done at Brussels, 22 November 2004. For the Council The President B. R. BOT